Citation Nr: 1532477	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-34 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a thumb disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In a July 2015 Appellant's Brief, the Veteran's representative noted that new evidence was added to the record subsequent to the appeal's certification to the Board and that the Veteran waived review of this evidence by the AOJ.  Therefore, the Board finds that it may proceed with adjudication at this time.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for back and thumb disabilities were initially denied by the RO in May 1972.  The Veteran was again denied service connection for these claims in January 1981 and August 2003.  

2.  The Veteran did not perfect an appeal of the August 2003 decision by the RO.

3.  The additional evidence received since the August 2003 RO decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 2003 RO decision that denied the claim entitlement to service connection for back and thumb disabilities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  New and material evidence has not been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).

3.  New and material evidence has not been received to reopen the claim for service connection for a thumb disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

A standard August 2009 letter satisfied the duty to notify.  

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  The RO has obtained copies of the Veteran's service treatment records and service personnel records.  Further, with respect to the existence of relevant VA treatment records pertaining to these claims, the Board notes the Veteran's representative points to the submission of two 
VA Form 21-2142s in October 2009 and January 2010.  The representative argues that these forms show the existence of outstanding VA treatment records not currently associated with the Veteran's claims file.  However, the Board notes that on the VA Form 21-2142s, the Veteran expressly indicated there were outstanding treatment records pertaining to treatment received for diabetes, high blood pressure, and high cholesterol, which are not claims currently on appeal.  Further, an active problem list from his VA Medical Center does not indicate any current diagnoses pertaining to the back or thumb.  There is no other indication of any pertinent evidence that remains outstanding in this case.  

The Board is not reopening the claims for service connection and, therefore, the Board is not required to provide the Veteran with VA compensation examinations for medical nexus opinions.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  New and Material Evidence

By way of background, the RO initially considered and denied the Veteran's claims for service connection for back and thumb disabilities in May 1972.  Subsequently, January 1982 and August 2003 determinations again denied these claims.  The Veteran neither filed a notice of disagreement with any of these determinations, nor did he submit new and material evidence within one year of the notifications letters of the denials of his claims.  As such, these decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran most recently filed a petition to reopen these claims in July 2009.  The evidence received since the last prior final denial of these claims in August 2003 includes two statements submitted by the Veteran, dated in September and November 2009.  There is also a VA medical center (VAMC) printout report of active problems, which do not include any mention of either a back or thumb disability or any back or thumb complaints.   

Regarding specifically the Veteran's statements in support of his claim for service connection for a back disability, the September and November 2009 statements are reiterations of his long-held contentions that an in-service injury aggravated his pre-existing back disability.  Specifically, the Veteran again stated in these two statements that his pre-existing back disability was injured as a result of a fall while he was on leave.  As a result, he alleges that he has suffered from back pain since his military service.  These statements are cumulative of the previous statements submitted in January and April 2003 by the Veteran's brother, as well as the Veteran's own previous statements.  There are no new contentions or evidence to support this claim.  Thus, the evidence added to the record is either cumulative, or unrelated to the claim.  

As for his claim for service connection for a thumb disability, the Veteran's November 2011 statement again reiterates his contention that he smashed his thumb while on active duty, suffered from an infection, and has experienced loss of sensation and scarring.  Again, however, this November 2011 statements is entirely repetitive of the previous statements submitted by the Veteran.  There are no new contentions or evidence to support this claim.  Thus, the evidence added to the record is either cumulative, or unrelated to the claim.  

As new and material evidence has not been submitted, the claims are not reopened, and the appeal is denied.  


ORDER

New and material evidence having not been submitted, the claim to reopen service connection for a back disability is denied.

New and material evidence having not been submitted, the claim to reopen service connection for a thumb disability is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


